Citation Nr: 0719241	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  02-04 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Basic eligibility to receive educational assistance benefits 
under Chapter 34 or Chapter 30, Title 38, United States Code.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1976 to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Department of 
Veterans Affairs (VA) Regional Processing Center in Buffalo, 
New York.  

The veteran appeared at a videoconference hearing before a 
Veterans Law Judge who is no longer employed by the Board in 
September 2003.  

In February 2004, the Board remanded this matter for further 
development.  

In a January 2007 letter, the Board informed the veteran that 
the individual who conducted the September 2003 hearing was 
no longer employed by the Board.  The Board noted that the 
transcript would remain of record and be used in the decision 
but indicated that the veteran had the right to have another 
hearing if he so desired.  The Board stated that if the 
veteran did not respond within 30 days, the Board would 
assume that he did not want another hearing.  To date, no 
reply has been received from the veteran.  

The matter is now ready for appellate review.  


FINDINGS OF FACT

1. The veteran had active military service from March 1976 to 
March 1980.

2. The Chapter 34 educational benefits program expired on 
December 31, 1989.

3. The veteran did not perform Reserve service.


CONCLUSION OF LAW

1. There is no legal basis for payment of Chapter 34, Title 
38, United States Code, educational assistance benefits after 
December 31, 1989.  38 U.S.C.A. § 3462(e) (West 2002).

2. The veteran does not meet the basic requirements for 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code; and does not meet the 
requirements to transfer any eligibility under Chapter 34 to 
eligibility under Chapter 30.  38 U.S.C.A. § 3011 (West 
2002); 38 C.F.R. § 21.7044 (2006).

3. The veteran does not meet the basic requirements for 
eligibility for educational assistance benefits under Chapter 
1606, Title 10, United States Code. 10 U.S.C.A. Chapter 1606; 
38 C.F.R. § 21.7540 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The April 2006 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim.  
The VCAA letter also told him what types of evidence VA would 
undertake to obtain and what evidence he was responsible for 
obtaining.

The April 2006 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
        
The present appeal involves a claim for educational 
assistance benefits, not a claim for service connection.  
Thus, any question as to notice regarding the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial decision.  The timing deficiency was cured by 
readjudication after the denial.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
As such, no further action is necessary to assist the 
claimant with the claim.

Moreover, the United States Court of Appeal for Veterans 
Claims (Court) has held, that the VCAA is inapplicable to 
matters of pure statutory interpretation.  See Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  With regard to this 
claim, there is no debate as to the relevant facts.  Rather, 
the issue turns on a simple application of the law to those 
facts.  Therefore, VA's duties under VCAA do not apply to 
this claim.




Basic Eligibility

The veteran had active service from March 1976 to March 1980.  
He did not enter reserve service subsequent to this time.  

In December 2000, the veteran requested educational benefits 
under Chapter 34.  

In his December 2001 notice of disagreement, the veteran 
requested reconsideration of the denial of GI benefits due to 
the fact that during his 10 year application period after 
service he was unable to attend any educational programs due 
to his mental health condition.  

In June 2002, the veteran submitted copies of treatment 
records showing a diagnosis of chronic brain syndrome in 
January 1997 and a diagnosis of paranoid schizophrenia in 
December 1997.  

At his September 2003 hearing, the veteran testified that he 
received an on the job injury in July 1980, when he was 
struck by a wrench in the head.  The veteran stated that he 
still had to work for four years to support his family but he 
slowly deteriorated health wise and mental wise.  He noted 
that he slowly lost his ability to read, write, and do 
mathematical problems.  

The veteran reported that when he did work, he performed 
insulation replacement.  He noted that his employer literally 
let him reside on the job so he could get paid and support 
his family.  

The veteran stated that as the years went on he was at the 
mental ward every two weeks or so.  He noted that his wife 
did not institutionalize him because she felt that God would 
touch and heal him.  He testified that he was classified as 
paranoid schizophrenic and that he was bipolar  The veteran 
reported that could not write, could not put on his clothes, 
could not talk at one time, could not tie his shoes, and 
could not do normal everyday things.  He stated that his 
health slowly deteriorated and that due to those reasons he 
could not fulfill his educational duties.  He stated that he 
was only asking for four years of the 10 years, from 1986 to 
1990.  

The veteran noted that the Montgomery GI bill under which he 
was requesting benefits had been closed out.  

The veteran testified that he was taken to the hospital when 
he was struck by the pipe wrench and that x-rays were taken 
of his nose and he was then released.  The veteran stated 
that he had migraines and a funny taste in his mouth.  He 
reported that he was re-hospitalized and then released.  He 
indicated that when he returned to work he could not remember 
how to perform his job.  He was demoted down to a job working 
the sand truck.  The veteran indicated that he was injured in 
July 1980 and fired in September 1981.  He reported that he 
had an accident with the sand truck and was fired.  

The veteran then moved to New Orleans and obtained another 
job laying insulation.  He worked there until 1984.  He 
stated that he did not know how to read a ruler and could not 
perform mathematics.  He also reported that the began to have 
really bad migraines and that a 10 minute job would take him 
two hours.  

The veteran's wife testified that his health really started 
to deteriorate in 1984.  His mental health problems increased 
and he was no longer able to work.  She reported that he had 
been on disability since 1984.  The veteran stated that he 
currently did all the household chores and also all the 
chores that a husband would do.  He stated that if he had 
problems with any projects he would just call his friends.  

The veteran indicated that he was currently enrolled in a 
Bible course and that he wanted to go full-time into the 
ministry.  The veteran stated that if granted the benefits he 
would take computer courses, writing classes, and business 
management courses.  He would take these courses through a 
Bible College.  

The veteran stated that he was receiving compensation from 
the Industrial Worker's Compensation Commission as a result 
of his chronic brain syndrome.  The veteran reported that he 
was also receiving benefits from the Social Security 
Administration. 

VA benefits for education have been and are available under a 
number of different programs.  Specific programs are 
available to veterans depending on the dates of a veteran's 
service and on other conditions, as set forth in federal 
statutes and regulations.  The veteran's service dates in 
1976 to 1980 place him among those veterans whose entitlement 
to VA educational assistance originally was under 38 U.S.C.A. 
Chapter 34.  Educational assistance under Chapter 34, 
however, was terminated for all eligible veterans effective 
December 31, 1989.  38 U.S.C.A. § 3462(e).  There is no legal 
authority currently in existence to pay educational 
assistance benefits under the Chapter 34 program for training 
pursued after December 31, 1989.  Therefore, it is not 
possible for the veteran to receive any benefit under that 
program for the training he requested in 2000.  Because it is 
not possible for the veteran to receive payment of Chapter 34 
benefits, it is not necessary to determine, and the Board 
will not determine, whether the veteran had basic eligibility 
for Chapter 34 benefits.

Although Chapter 34 education benefits ended, some veterans 
are eligible for education benefits under 38 U.S.C.A. Chapter 
30. Chapter 30 education assistance is generally available to 
veterans who first entered service after June 30, 1985.  
38 U.S.C.A. § 3011.  Under certain conditions, veterans who 
were eligible for Chapter 34 benefits may transfer Chapter 34 
eligibility to Chapter 30 eligibility, even though they 
entered service earlier than June 30, 1985.  The conditions 
for a Chapter 34 to Chapter 30 transfer, however, include 
service after June 30, 1985, or certain types of separation 
from service after June 30, 1985.  See 38 U.S.C.A. § 3011; 38 
C.F.R. § 21.7044.  As the veteran entered service before June 
30, 1985, and ended service before June 30, 1985, a transfer 
from any Chapter 34 eligibility to Chapter 30 eligibility is 
not possible in his case.

Educational assistance is available for some veterans under 
10 U.S.C. Chapter 1606.  That program, however, is available 
only to persons with Reserve service. See 38 C.F.R. § 
21.7540.  As the veteran has not had Reserve service, he is 
not eligible for educational assistance under Chapter 1606.

The Board is bound by the law and regulations governing 
eligibility for VA education benefits under Chapter 34, 
Chapter 30, or Chapter 1606.  In this case, the law is 
dispositive, and the veteran's dates of service and other 
circumstances do not meet the criteria for payment of 
benefits under any of those programs.  Where the law and not 
the evidence is dispositive, the claim should be denied 
because of lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Payment of educational assistance benefits under Chapters 30 
and 34 of Title 38, United States Code, is denied as a matter 
of law.

Eligibility for educational assistance benefits under Chapter 
1606, Title 10, United States Code, is denied.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


